Citation Nr: 0619472	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  99-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability evaluation for a 
low back disorder, rated as noncompensable from June 20, 
1996, as 10 percent disabling from January 18, 2001, and as 
20 percent disabling from June 29, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965 with subsequent service in the National Guard.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2003 and again in November 2004 the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  From June 20, 1996 to January 17, 2001, the veteran's 
back disorder was manifested by complaints of pain and no 
more than slight limitation of motion.  

2.  From January 18, 2001, the veteran's low back disability 
was manifested by moderate limitation of motion and 
complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, and no 
higher, for a low back disorder from June 20, 1996 until 
January 18, 2001 have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5292 
(before September 23, 2002).  

2.  The criteria for an initial rating of 20 percent, and no 
higher, for a lumbar spine disability from January 18, 2001 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Part 4, Diagnostic Code 5292 (before 
September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  

Where, as here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

During the appeal period the regulation for rating 
disabilities of the spine was twice revised, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54345 (August 22, 2002), and 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The revised versions may only be applied from their 
effective date; before that time, only the former version of 
the regulation should be applied.  VAOPGCPREC 3-2000 
(April 10, 2000).

Entitlement to an initial compensable evaluation for a low 
back disability effective from June 20, 1996 to January 17, 
2001.  

A 10 percent rating will be assigned under DC 5292 where 
there is slight limitation of motion.  38 C.F.R. Part 4 DC 
5292 (prior to September 23, 2002).  The record shows that 
the veteran was examined in October 1998 and he complained of 
low back pain.  While flexion was to 90 degrees, motion of 
the lumbar spine reflected that there was slight limitation 
of lateral bending right and left (documented as to 25 
degrees bilaterally), and of rotation right and left 
(documented as to 20 degrees bilaterally).  Thus a rating of 
10 percent is warranted for this period.  A rating beyond 10 
percent under DC 5292 is not warranted for this period since 
private treatment records for 1996, 1997 and 1998 show 
complaints of pain; however, decreased motion is not shown.  
Thus, moderate limitation of motion is not documented during 
this time period.  In addition, a higher rating is not shown 
under any other potentially applicable code.  There is no 
showing of muscle spasm (DC 5295), ankylosis (DC 5289) or 
neurological involvement (DC 5293).  38 C.F.R. Part 4 DC 
5295, 5289, 5293 (prior to September 23, 2002).  (See, VA fee 
basis examination in October 1998 and VA outpatient treatment 
records dated in 1996, 1997, and 1998).  

Entitlement to an initial rating higher than 10 percent for a 
low back disability, effective from January 18, 2001 to June 
28, 2005.  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were revised.  These interim 
criteria are effective from that date only; however, the old 
criteria may be applied for the entire course of the appeal 
period.  To assign a rating beyond 10 percent for the period 
from January 2001 to June 2005, under the old criteria, the 
evidence must show muscle spasm on extreme forward bending, 
moderate limitation or motion, or ankylosis.  38 C.F.R. Part 
4, DC 5295, 5292, 5289 (prior to September 23, 2002), or that 
the veteran has intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a DC 5293 (prior to September 23, 2002).  

The record shows that during this time period the veteran has 
been noted on examination in January 2004 to have limitation 
of motion that was documented as follows: flexion to 65 
degrees; extension to 20 degrees; right and left lateral 
rotation to 20 degrees; right rotation to 30 degrees; and 
left rotation to 25 degrees.  This equates to moderate 
limitation of motion, but not to severe limitation of motion.  
In addition, on VA outpatient treatment record dated in April 
2004, the veteran was noted to have tight muscles.  The Board 
finds that the record reasonably supports a finding that a 20 
percent rating is warranted for this period.  A rating beyond 
20 percent is not shown since there are no findings of severe 
limitation of motion, (DC 5292), or ankylosis (DC 5289) or 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above-noted manifestations with abnormal mobility 
on forced motion.  (DC 5295).  Further there is no showing of 
neurological involvement (DC 5293 prior to September 23, 
2002) and no indication of incapacitating episodes of 
intervertebral disc syndrome (DC 5243 effective September 23, 
2002).  In this regard, VA outpatient treatment record in May 
2005 shows that an EMG was normal, and that there was no 
radiculopathy.  

Thus for the time frame noted, a 20 percent evaluation, but 
no more, is warranted.  

For part of this time period, from the time of the enactment, 
the new regulations effective from September 26, 2003 may be 
considered.  Under the general rating formula for rating 
diseases and injuries of the spine, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoraolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Here, on VA examination in January 2004, the combined range 
of motion is 180 degrees, which is greater than 120 degrees, 
and forward flexion of the thoracolumbar spine is not 30 
degrees or less (findings were, flexion to 65 degrees; 
extension to 20 degrees; right and left lateral rotation to 
20 degrees; right rotation to 30 degrees; and left rotation 
to 25 degrees).  In addition, there is no ankylosis of the 
entire thoracolumbar spine.  Thus a rating of 20 percent or 
beyond is not warranted under those criteria effective from 
September 26, 2003.  

In addition, the Board notes that there are no neurological 
manifestations associated with the veteran's lumbar spine 
disability so that a separate rating for such is not for 
consideration.  On VA examination in January 2004, the 
examiner noted that there was no intervertebral disc 
syndrome, and no radiculopathy. Sensory function was normal.  

Entitlement to an initial rating beyond 20 percent from June 
28, 2005

From this time frame the Board may consider the old criteria, 
the interim criteria and the new criteria for rating the 
lumbar spine.  The Board must consider all potentially 
applicable rating codes.  

On VA examination in June 2005, there was pain on forward 
flexion of the back beginning at 40 degrees, but the veteran 
was able to flex to 60 degrees.  He was able to fully extend 
to 30 degrees.  Right and left lateral flexion were each 
limited to 15 degrees, and right and left lateral rotation 
were each limited to 10 degrees, all due to pain.  This range 
of motion is similar to that demonstrated in January 2004, 
with the exception of pain beginning at 40 degrees; this 
alone, however, does not equate to severe limitation of 
motion due to pain.  The veteran was able to flex forward 
more than 30 degrees and did not have ankylosis.  
Consequently, the Board concludes that a higher rating for 
limitation of motion is not warranted under either old DC 
5292 or the new general rating formula.  

There was no indication of intervertebral disc syndrome or 
chronic nerve root involvement at the June 2005 examination, 
and the treatment records do not otherwise show 
intervertebral disc syndrome.  Consequently, rating the 
veteran's back disability under any version of the rating 
criteria for intervertebral disc syndrome would not be 
appropriate.  Similarly, there is no showing of ankylosis; 
rating the disability under former DC 5289 would, therefore, 
not be appropriate.

As for former DC 5295, although the veteran did have 
significant limitation on forward bending in a standing 
position and loss of lateral and rotary movement on 
examination in June 2005, and, on VA outpatient treatment in 
March 2005, X-rays were noted to show narrowed lumbar spaces, 
the examiner specifically noted in June 2005 that there was 
no listing of the whole spine to the opposite side or 
positive Goldthwaite's sign.  Neither the examination reports 
nor the treatment records describe abnormal mobility on 
forced motion.  Thus, although some of the criteria for a 40 
percent rating under old DC 5295 are arguably present, in the 
absence of documented abnormal mobility on forced motion, the 
Board concludes that the veteran's disability does not more 
nearly approximate the criteria for a 40 percent rating under 
that diagnostic code.

As such, the Board finds that a rating beyond 20 is not 
warranted. 

Other considerations

As to functional impairment due to the service-connected low 
back disorder, the Board finds that the veteran is adequately 
compensated for his disorder in the ratings assigned.  There 
is no finding on VA examinations or outpatient treatment 
records that there is atrophy, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or deformity 
which would support a finding that the veteran has functional 
impairment beyond that contemplated in the ratings assigned.  
The January 2004 VA examiner noted that there was no 
additional limitation due to fatigue, weakness or lack of 
endurance, and the June 2005 examiner noted no additional 
limitation due to weakness or incoordination.  See: 38 C.F.R. 
§§ 4.40, 4.45; see also, DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on all issues 
before the Board in a July 2003 letter.  In this case, 
however, this claim stems from a grant of service connection 
which was decided by the RO before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  The 
requisite notifications were ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and he had ample time in which to respond 
to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, N. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id.  The Board finds that 
the present adjudication of the issue will not result in any 
prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the claim for service connection 
for residuals of back injury was substantiated years ago, 
and, as the Board concludes that increased evaluations are 
supported by the evidence, the Board concludes that the 
inadequate notice did not prejudice the veteran.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had VA 
examinations, and records have been obtained.  He has not 
identified any records which could be pertinent to his claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

An initial rating of 10 percent, but no higher, is granted 
from June 20, 1996, and an initial rating of 20 percent, but 
no higher, is granted from January 18, 2001, for a low back 
disorder, subject to the laws and regulations governing the 
payment of monetary benefits.  An evaluation higher than 20 
percent for low back disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


